Back to Contents

EXHIBIT 10.1

PROGENICS SUPPLY AGREEMENT

This supply agreement (the “Supply Agreement”) is made and entered into
effective on and as of the 1st day of January, 2005 (the “Effective Date”), by
and between the Pharmaceutical Group of Mallinckrodt Inc. (“Mallinckrodt”) and
Progenics Pharmaceuticals, Inc. (“Progenics”).

WHEREAS, Progenics has need of a certain pharmaceutical compound known as
Methylnaltrexone (hereinafter “MNTX” or “Product”) and is desirous of having
MNTX manufactured by Mallinckrodt and of purchasing a portion of its needs for
MNTX from Mallinckrodt, on the terms and conditions set forth herein; and

WHEREAS, Mallinckrodt is capable and desirous of undertaking the supply of MNTX
for Progenics in accordance with the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the promises, covenants and representations
of the parties set forth herein, and other good and sufficient consideration
receipt of which is hereby acknowledged, Progenics and Mallinckrodt agree as
follows:

1. Supply of MNTX.

                 (a)     For the consideration provided herein and in accordance
with all terms, conditions, representations and warranties set forth herein, and
for the Term (as defined in Section 15(a) below), Mallinckrodt will provide
Progenics with such amounts of MNTX as Progenics shall order. Progenics, for its
part, agrees that it will purchase [*] of its Requirements for MNTX from
Mallinckrodt hereunder during every Contract Year hereof [*]. For purposes of
the immediately preceding sentence, (i) “Contract Year” shall mean and refer to
each consecutive [*] period during the Term coinciding with the calendar year
and (ii) “Requirements” shall mean all of Progenics’ requirements for the
commercial sale or non-commercial use of MNTX by Progenics during any given
Contract Year including that portion of its requirements that Progenics flight
be capable of producing for itself or sourcing from any of its affiliates.      
           (b)     The price to Progenics for MNTX Delivered (as defined below
in this subsection (b)) pursuant to the terms of this Agreement shall be
determined in accordance with the provisions of Section 4 hereof. The term
“Delivered” shall mean, with respect to any MNTX ordered by Progenics,
“delivery” of MNTX by Mallinckrodt and “acceptance” of such MNTX by Progenics,
as such terms are defined in paragraphs (i) and (ii) below. For purposes of this
Supply Agreement,    

               (i)     delivery of a shipment of MNTX shall occur upon
Progenics’ receipt of (A) such shipment of MNTX and (B) a certificate of
analysis from Mallinckrodt relating to such shipment; and

       

--------------------------------------------------------------------------------

  * CONFIDENTIAL TREATMENT REQUESTED    

 

--------------------------------------------------------------------------------



Back to Contents

                     (ii)     acceptance shall be deemed to occur upon the
earlier of (A) written notice of acceptance by Progenics after delivery or (B)
[*] after delivery; provided Progenics is not required to accept any Defective
Product (as defined in Section 6(a) herein) or any Product shipped to Progenics
with respect to which testing samples of Product in designated containers have
not been shipped simultaneously, in accordance with Progenics’ shipment
instructions (including, but not limited to, amount, packaging and shipment of
Product), to a testing laboratory designated by Progenics to test the Product.

                 (c)     The specifications and testing methods for MNTX,
including without limitation the packaging specifications (such specifications
and testing methods being referred to herein as the “Specifications”) are set
forth on Exhibit A attached hereto, which Specifications will also be attached
to the quality agreement between Progenics and Mallinckrodt, the final form of
which shall be negotiated by the parties in good faith and executed concurrently
with the execution of this Supply Agreement (the “Quality Agreement”), and shall
be attached hereto as Exhibit B. In the event of any conflict or inconsistency
between the terms of this Supply Agreement and the Quality Agreement, the former
shall prevail in every case.

                 (d)     The Specifications may be modified from time to time by
the mutual agreement of Mallinckrodt and Progenics; provided that, if Progenics
requests that any amendment be made to the Specifications in order to conform to
current guidelines and the requirements of the Food and Drug Administration
(“FDA”) and substantially comparable regulations of the European Union (“EU”),
Canada and Japan, Mallinckrodt will not withhold or delay its agreement to any
such amendment to the Specifications; provided further that, if Progenics
requests that any amendment be made to the Specifications in order to conform to
current guidelines and the requirements of any other governmental regulatory
agency, which has jurisdiction to regulate products such as MNTX in any country
where MNTX is submitted for approval for commercial sale, Mallinckrodt will use
its [*]  to comply with any such amendment to the Specifications. Mallinckrodt
warrants and represents that all MNTX supplied to Progenics hereunder shall be
manufactured and stored in accordance with the Specifications in effect at the
time of such manufacture and in accordance with the terms of the Quality
Agreement.

                 (e)     Mallinckrodt warrants and represents that all MNTX
supplied hereunder shall be manufactured by Mallinckrodt in full compliance with
current Good Manufacturing Practices (“cGMP”) as determined by the FDA and
substantially comparable regulations of the EU, Canada, Japan or any other
foreign regulatory authority (collectively referred hereinafter as “Regulatory
Agencies”) using the manufacturing process described in Mallinckrodt’s Drug
Master Files (“Product DMF”).

                 (f)     Mallinckrodt warrants and represents that the Product
DMF currently on file for MNTX complies with all Regulatory Agencies’ rules and
regulations and that any Product DMF for MNTX filed in the future will be filed
and maintained in accordance with all Regulatory Agency’s rules and regulations.
Mallinckrodt shall notify Progenics in writing as soon as it becomes aware and
as far in advance as is reasonably possible under the circumstances, of any
proposed changes related to the Product DMF, such notification to be in
conformance with Regulatory Agencies’ guidelines, and the Drug Master File
regulations contained in 21 CFR 314,420(c). In addition, Mallinckrodt shall
obtain prior approval from Progenics before making any “major (prior approval
supplement) changes” to Mallinckrodt’s DMF for MNTX as specified in the FDA’s
Guidance for Industry Changes to an Approved NDA or ANDA dated April 2004,
unless any such changes would prevent Mallinckrodt from remaining in compliance
with the rules, regulations and directions of U.S. governmental regulatory
agencies that have jurisdiction over Mallinckrodt’s DMF.



--------------------------------------------------------------------------------

  * CONFIDENTIAL TREATMENT REQUESTED    

2

--------------------------------------------------------------------------------



Back to Contents

             (g)     The parties acknowledge that Mallinckrodt has validated its
primary manufacturing facility at the St. Louis, Missouri plant. With respect to
previous purchase orders accepted by Mallinckrodt prior to execution of this
Supply Agreement, Mallinckrodt has validated the manufacturing process for MNTX
manufacture, in batches of [*] , at a secondary manufacturing center located at
Mallinckrodt’s St. Louis, Missouri plant. Such validation shall be completed
prior to execution of this Supply Agreement. Mallinckrodt agrees that it shall
produce and supply orders for MNTX only at the St. Louis facility in
manufacturing centers validated for MNTX in [*]  batch sizes or other batch
sizes as agreed by Progenics, that are fully cGMP compliant and which have no
FDA approved pharmaceutical ingredient (“API”) violations. In addition,
Mallinckrodt may not subcontract the manufacture of MNTX to any subcontractor.

                 (h)     Both Mallinckrodt and Progenics agree to monitor new
requirements concerning, and work with the FDA on steps to reduce the potential
levels of, [*] with respect to all Product produced pursuant to the terms of
this Agreement after [*], unless an earlier time is specified by the FDA or
other regulatory agency of the EU, Canada or Japan. In addition, Mallinckrodt
agrees to monitor the next [*] production lots of MNTX and work on [*].

                 (i)     Notwithstanding Progenics’ purchase obligations set
forth in Section 1(a) above, in the event (i) Mallinckrodt fails to deliver the
amount of MNTX specified in a binding purchase order within [*] of the delivery
date specified in such binding purchase order on [*] occasions in any Contract
Year, (ii) Progenics determines that any MNTX is not in compliance with the
Specifications or the equivalent requirements of any Regulatory Agency, (iii)
Progenics determines that any MNTX is Defective Product in accordance with
Section 6 or (iv) Progenics determines that it is unable to use Product because
of Mallinckrodt’s violation of Section 1(f) hereunder, then Progenics shall have
the right to purchase from another source without penalty an aggregate amount of
MNTX equal to the shortfall in supply or to the amount of defective or
non-compliant Product as specified in (i), (ii), (iii) and (iv) above, as
applicable. Any third party source supplying Product hereunder shall be given a
reasonable amount of lead time to prepare and deliver the Product. The quantity
of MNTX purchased by Progenics from other sources shall not be included when
calculating Progenics’ Requirements of MNTX for purposes of determining whether
Progenics has met its Minimum Purchase Obligation pursuant to Section 1(a)
herein.

    2. Raw Materials.

Subject to the provisions of Section 4 below, all raw materials and other
resources required in connection with the production of MNTX to be supplied
hereunder shall be provided by Mallinckrodt at its cost and expense.
Mallinckrodt warrants and represents that it has access to all necessary raw
materials in order to produce MNTX in accordance with the Specifications. To the
extent permitted by applicable laws and regulations, Mallinckrodt shall, at all
times during the Term, maintain on hand an approximate [*] supply of MNTX raw
materials or a combination of MNTX raw materials and finished MNTX sufficient to
cover the first [*] of each Rolling Forecast (as defined below). Such raw
materials and/or finished MNTX shall meet the requirements set forth in this
Supply Agreement.



--------------------------------------------------------------------------------

  * CONFIDENTIAL TREATMENT REQUESTED    

3

--------------------------------------------------------------------------------



Back to Contents

3. Quality Control.

                 (a)     Mallinckrodt will ensure that it has the facilities,
equipment, instrumentation, resources and trained personnel to provide all raw
materials, in-process and product assays, analysis and other testing as
compliance with Regulatory Agencies’ standards may require in connection with
Mallinckrodt’s supply of MNTX hereunder. Mallinckrodt shall provide a complete
certificate of analysis and any other document required by the Quality Agreement
for each lot of finished MNTX supplied hereunder at the time of shipment.

                 (b)     Mallinckrodt shall maintain complete and accurate
documentation of all validation data, stability testing data, batch records,
quality control and laboratory testing and any other data required under
Regulatory Agencies’ requirements in connection with the supply of MNTX
hereunder. Further, Mallinckrodt shall make all such documentation available to
Progenics, upon reasonable request, to the extent required to complete an audit
pursuant to Section 9(a) below.                  (c)     Mallinckrodt shall
perform stability studies and supply to Progenics a stability summary report. In
addition, upon written request by Progenics, Mallinckrodt shall supply to
Progenics stability data requested by the FDA for compliance with the
requirements of any New Drug Application or any Investigational New Drug
Application. In addition, Mallinckrodt shall notify Progenics if a stability
test failure occurs. In addition, Progenics may review all stability data during
any audits carried out pursuant to Section 9(a) below.

   

             (d)     Mallinckrodt agrees that it will not engage in any act
which causes any packaged and labeled MNTX produced by Mallinckrodt to become
adulterated or misbranded within the meaning of the federal Food, Drug and
Cosmetic Act, as amended or equivalent regulation of any Regulatory Agency.

    4. Compensation for Services Performed by Mallinckrodt.

                 (a)     Progenics shall pay Mallinckrodt, for MNTX Delivered in
any particular Contract Year during the Term, in accordance with the prices set
forth on the attached Schedule 1. Such prices are referred to herein as “Product
Prices” or, individually, as a “Product Price”.

                 (b)     [*]

                 (c)     [*]

                 (d)     [*]

                 (e)    [*]

                 (f)    [*]



--------------------------------------------------------------------------------

  * CONFIDENTIAL TREATMENT REQUESTED    

4

--------------------------------------------------------------------------------



Back to Contents

5. Forecasts, Order Placement and Delivery.

                 (a)     Progenics will submit to Mallinckrodt, in writing
before the commencement of each calendar quarter commencing after the date of
execution of this Agreement and during the Term, a forecast of the anticipated
amount of its orders for MNTX hereunder during each of the [*] beginning with
the first day of each calendar quarter that follows the calendar quarter in
which a forecast is submitted (the “Rolling Forecast”). Mallinckrodt shall
provide Progenics with written notice as soon as reasonably practicable if it
cannot meet Progenics’ stated demand in any Rolling Forecast. Progenics may
submit one or more purchase orders for MNTX, in the form attached as Exhibit C
hereto, during the [*] (the “Binding Period”) in an amount not to exceed [*] of
the amount forecasted in such Rolling Forecast for each such [*]. Such purchase
orders (provided they are consistent with the terms hereof) shall be firm and
binding on Progenics and Mallinckrodt. All purchase orders submitted by
Progenics pursuant to this Section 5(a) shall be hereinafter referred to as
“Binding Purchase Order(s)”. Mallinckrodt shall acknowledge in writing its
receipt of each Binding Purchase Order within [*] of receipt of any such Binding
Purchase Order.

                 (b)     The amount forecasted for the [*] (the “Non-Binding
Period”) shall be considered non-binding and shall be used by Mallinckrodt only
for production planning purposes; provided that, Progenics may issue additional
purchase orders during the Binding Period for any amount forecasted in the
Non-Binding Period (“Additional Purchase Order(s)”). If Mallinckrodt accepts any
such Additional Purchase Order, it shall acknowledge its acceptance in writing
within [*] of receipt of any such Additional Purchase Order. Except as provided
in Section 6 hereunder, an executed Additional Purchase Order shall be binding
on Mallinckrodt and Progenics.

                 (c)     MNTX shall be ordered by Progenics only in writing and
in the form attached hereto as Exhibit C. Mallinckrodt will not accept verbal
orders of any kind for the production of MNTX. Any purchase order will contain
the following information: (i) the precise quantity of MNTX desired, (ii) the
dates by which the ordered MNTX must be ready for release by Progenics’ quality
assurance function for shipment, (iii) the anticipated shipping destination for
any MNTX and (iv) such other information as mutually agreed to by the parties.

                 (d)     Notwithstanding any other provision hereof, the terms
of any purchase order, confirmation or any other document submitted by either
party in connection herewith shall have no force or effect to the extent they
are in conflict or inconsistent with the terms of this Supply Agreement.

                 (e)     Mallinckrodt shall fulfill and deliver each Binding
Purchase Order and each accepted Additional Purchase Order by the date specified
in any such purchase order. MNTX shall be delivered [*]. Title to MNTX and risk
of loss shall [*].

    6. Acceptance and Resection and Recalls.

                 (a)     Upon delivery, Progenics shall have the right, but not
the obligation, to inspect and test MNTX. If Progenics reasonably determines
that any MNTX is defective in material or workmanship, not in conformance with
the Specifications or the equivalent requirement of any Regulatory Agency (if
and as applicable), is adulterated or misbranded, or is otherwise not in
conformity with both this Supply Agreement and the Quality Agreement (any such
MNTX is hereinafter referred to as “Defective Product”), then Progenics, in
addition to any other rights it may have under this Supply Agreement, may reject
and return such Defective Product to Mallinckrodt. At the time of any such
rejection, Progenics shall provide Mallinckrodt with a written notice describing
in reasonable detail the reasons for the rejection. Progenics will, at
Mallinckrodt’s option, either return the Defective Product to Mallinckrodt or
destroy or dispose of such Defective Product in the least expensive manner which
complies with all relevant local, state and federal environmental laws
pertaining to the disposal of such materials. In any event, Mallinckrodt shall
be responsible for [*].

                 (b)     In the event of rejected Defective Product under this
Supply Agreement Mallinckrodt will, at Progenics’ sole option and as Progenics’
sole remedy, either (i) replace, within [*], the rejected Defective Product that
has either been returned or destroyed with MNTX that is not Defective Product on
an expedited basis or (ii) provide [*] of any amount paid hereunder by Progenics
for such Defective Product. Any replacement MNTX delivered to Progenics shall be
invoiced at [*].



--------------------------------------------------------------------------------

  * CONFIDENTIAL TREATMENT REQUESTED    

5

--------------------------------------------------------------------------------



Back to Contents

             (c)     Any MNTX received by Progenics from Mallinckrodt that has
not been rejected by Progenics within [*] after receipt shall be deemed to have
been accepted.

                 (d)     If at any time Progenics reasonably decides to or is
required to initiate a MNTX recall, withdrawal or field correction with respect
to, or if there is any governmental seizure of, its products containing any MNTX
supplied hereunder which action is due, in whole or in part, to (i) a failure of
any of the MNTX manufactured by Mallinckrodt hereunder to conform to the
Specifications (including, without limitation, it being adulterated or
misbranded), the Quality Agreement, or any warranty or covenant or other
requirement set forth in this Supply Agreement, (ii) the failure by Mallinckrodt
to comply with any applicable law, rule, regulation, standard, court order or
decree or (iii) the negligent or intentional wrongful act or omission of
Mallinckrodt in connection with the production of MNTX hereunder, Progenics will
notify Mallinckrodt promptly of the details regarding such action, including
providing copies of all relevant documentation concerning such action.
Mallinckrodt will assist Progenics in investigating any such situation and all
regulatory contacts that are made and all activities concerning seizure, recall,
withdrawal or field correction will be jointly coordinated by Progenics and
Mallinckrodt; provided however, that any and all final determinations as to
actions to be taken with respect to any recall, withdrawal, field correction or
governmental seizure of dosage products containing MNTX shall be within the sole
discretion of Progenics.

                 (e)     [*]

    7. Regulatory Compliance.

                 (a)     Mallinckrodt will comply with all federal, state and
local laws, regulations and standards applicable to production by Malinckrodt
and its performance of its obligations hereunder. Mallinckrodt will notify
Progenics promptly of all FDA, Drug Enforcement Agency (“DEA”) or other
Regulatory Agencies’ inspections if such inspection impacts, or is reasonably
expected to impact, Mallinckrodt’s ability to meet its obligations under this
Agreement or the Quality Agreement.

                 (b)     Mallinckrodt will promptly furnish Progenics with
pertinent portions of all FDA and DEA or other Regulatory Agencies’ inspection
reports and related correspondence to the extent such reports and correspondence
relate to, in whole or in part, or affect the facilities, procedures, assays,
validation methodology, personnel or other aspects of operations utilized by
Mallinckrodt in its performance hereunder as and when such reports and
correspondence become available to Mallinckrodt.

                 (c)     Mallinckrodt will notify Progenics immediately of any
warning (including, but not limited to, any FDA Form 483 and any equivalent
issuance by any Regulatory Agencies), citation, indictment, claim, lawsuit or
proceeding issued or instituted by any federal, state or local governmental
entity or agency against Mallinckrodt or any of its affiliates or of any
revocation of any license or permit issued to Mallinckrodt or any of its
affiliates, to the extent that any such occurrence has any impact whatsoever on
the ability of Mallinckrodt to manufacture MNTX hereunder.



--------------------------------------------------------------------------------

  * CONFIDENTIAL TREATMENT REQUESTED    

6

--------------------------------------------------------------------------------



Back to Contents

                 (d)     To the extent possible under applicable circumstances,
Mallinckrodt will provide advance notice to Progenics of any meeting with FDA or
Regulatory Agencies on regulatory issues relating to MNTX or issues affecting
the ability of Mallinckrodt to manufacture MNTX in its facilities. Mallinckrodt
shall also, to the extent possible under applicable circumstances, provide to
Progenics notification and a copy of all submissions to such Regulatory Agencies
and/or the FDA no less than [*] prior to the date of submission; provided that,
Mallinckrodt may exclude in such copies submitted to Progenics information
relating to Mallinckrodt’s proprietary information.

                 (e)     Mallinckrodt will permit Progenics to reference the
Product DMFs for all regulatory filings, with respect to any Regulatory Agency,
for its finished dosage form product containing MNTX. Mallinckrodt will provide
an authorization letter to the FDA and/or the Regulatory Agencies permitting
such reference as contemplated herein. Mallinckrodt shall complete and provide
to Progenics the applicant portion or open sections that are the substantial
equivalent of a Product DMF with respect to any filings that Progenics makes
with Regulatory Agencies. Mallinckrodt shall provide reasonable technical and
regulatory assistance to Progenics relating to such regulatory filings for its
finished dosage form product.

                 (f)     In accordance with Progenics’ MNTX NDA for the
treatment of Opioid Induced Constipation in Advanced Medical Illness (“AMI”),
Mallinckrodt shall not supply [*] for the manufacture of MNTX commercial vials.
However, within [*] of approval of the MNTX NDA for AMI, Progenics shall file
with the FDA a [*].

    8. Certain Representations and Warranties of Mallinckrodt.

                 (a)     Mallinckrodt represents and warrants that all MNTX sold
hereunder will (i) be produced in full compliance with cGMPs applicable to the
MNTX and in accordance with the Quality Agreement to be attached, and (ii) will
meet all Specifications.

                 (b)     Mallinckrodt represents and warrants that there is no
claim, suit, proceeding or investigation pending or, to the knowledge of
Mallinckrodt, threatened against Mallinckrodt or any of its affiliates which
might prevent or interfere with Mallinckrodt’s performance under this Supply
Agreement.

                 (c)     Mallinckrodt represents and warrants to Progenics that
MNTX sold hereunder by Mallinckrodt will not be:

                     (i)     in violation of Sections 5 or 12 of the Federal
Trade Commission Act or improperly labeled under applicable Federal Trade
Commission Trade Practice Rules, as and to the extent applicable hereunder,

                     (ii)     adulterated or misbranded within the meaning of
the federal Food, Drug and Cosmetic Act, as amended, and equivalent regulations
of any Regulatory Agency or within the meaning of any applicable state or
municipal law in which the definitions of adulteration and misbranding are
substantially identical with those contained in the federal Food, Drug and
Cosmetic Act, or articles which may not under the provisions of Sections 404 or
505 of said Act be introduced into interstate commerce or which may not under
substantially similar provisions of any state or municipal law be introduced
into commerce,

                     (iii)     manufactured or sold in violation of the federal
Controlled Substances Act, as amended, or any applicable state law,

                     (iv)     manufactured or sold in violation of any of the
provisions of the Fair Labor Standards Act of 1938, as amended,

                     (v)     manufactured in violation of any other applicable
federal, state or local law or regulation, or

                     (vi)     manufactured in violation of any agreement
(commercial or otherwise), judgment, order or decree to which Mallinckrodt is a
party.



--------------------------------------------------------------------------------

  * CONFIDENTIAL TREATMENT REQUESTED    

7

--------------------------------------------------------------------------------



Back to Contents

                 (d)     Mallinckrodt certifies that neither it nor any of its
affiliates nor any member of their staff has been disqualified or debarred by
the FDA for any purpose.

                 (e)     Mallinckrodt warrants and represents that neither it
nor any of its affiliates nor any member of their staff have been charged with
or convicted under federal law for conduct relating to the development or
approval, or otherwise relating to the regulation of MNTX or any other drug
under the Generic Drug Enforcement Act of 1992 or any other relevant statute,
law or regulation.

                 (f)     Mallinckrodt is not aware of, nor are there any known
facts or circumstances that reasonably should cause Mallinckrodt to be aware of,
any infringement of any patents or other intellectual property rights of third
parties that might occur as a consequence of the manufacture and supply of MNTX
by Mallinckrodt to Progenics hereunder.

                 (g)     Mallinckrodt agrees that, at all times during the Term
hereof, the Product Price of MNTX payable by Progenics to Mallinckrodt shall not
exceed [*].

                 (h)     EXCEPT AS SET FORTH ABOVE IN THIS SECTION 8,
MALLINCKRODT MAKES NO OTHER WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED,
CONCERNING ITS PERFORMANCE HEREUNDER, INCLUDING ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO “MNTX”. [*]

    9. Facility and Record Access and Audit; Diligence Cooperation.

                 (a)     Progenics, through its employees, consultants or other
representatives (including, without limitation, prospective and actual licensees
of Progenics), will have the right during normal business hours and upon advance
arrangement with Mallinckrodt to audit Mallinckrodt’s manufacturing operations
to determine whether or not Mallinckrodt is complying in all respects with its
obligations hereunder. Progenics warrants that all such audits shall be carried
out in a manner calculated not to unreasonably interfere with Mallinckrodt’s
conduct of business and that all confidential information of Mallinckrodt
disclosed to Progenics as a result of such audits shall be afforded the
protections set forth in Section 12 hereof. Further, Progenics agrees to comply
with all of Mallinckrodt’s safety and security requirements during any visits to
the Mallinckrodt facilities.

                 (b)     In addition to the access to its facilities provided in
Section 9(a) above, Mallinckrodt will also cooperate with and assist Progenics
in its discussions with prospective licensees by responding to such prospective
licensees’ due diligence inquiries relating to MNTX manufacture and related
subject matter, at the cost and expense of Progenics.

    10. Force Majeure.

Neither party to this Supply Agreement shall be liable for or be in breach of
any provision hereof for any failure or delay on its part to perform any
obligation (other than the obligation to make payments when due) under any
provision of this Supply Agreement because of an event of “force majeure”,
including, but not limited to, any act of God, fire, flood, explosion, unusually
severe weather, war, insurrection, riot, sabotage, labor unrest, strikes or work
stoppages or any other cause whatsoever, whether similar or dissimilar to those
enumerated herein, beyond any reasonable possibility of control of such party,
if and only if the party affected shall have used all reasonable efforts under
the circumstances to avoid such occurrence and to remedy it promptly if it shall
have occurred. If an event of force majeure causes a failure or delay in
performance hereunder by Mallinckrodt for more than [*], Progenics, at its
option, may (i) terminate this Supply Agreement effective upon written notice to
Mallinckrodt or (ii) may extend the delivery or performance period by the amount
of time during which such delivery or performance was omitted or delayed.

11. Relationship of Parties.

For all purposes hereof, Mallinckrodt shall be deemed to be an independent
contractor and this Supply Agreement shall not create an agency, partnership,
joint venture, or employer/employee relationship between Progenics and
Mallinckrodt, and nothing hereunder shall be deemed to authorize either party
hereto to act for, represent or bind the other or any of its affiliates except
as expressly provided in this Supply Agreement.



--------------------------------------------------------------------------------

  * CONFIDENTIAL TREATMENT REQUESTED    

8

--------------------------------------------------------------------------------



Back to Contents

12. Confidentiality.

                 (a)     Progenics and Mallinckrodt shall maintain in confidence
and not use or disclose to any third party, except as is specifically
contemplated herein or is otherwise necessary to perform their respective
obligations under this Supply Agreement, and then only on a confidential basis
satisfactory to both parties, any confidential information of the other,
including without limitation any such information that represents or
incorporates business and technical information, experience or data regarding
any facility, programs, laboratories, processes, products, costs, equipment
operation or customers, relating to the manufacture or sale of MNTX hereunder.
The foregoing obligations of confidentiality and non-use shall survive the
termination or expiration of this Supply Agreement for a period of [*]. Nothing
herein shall prevent either party from disclosing any information (i) required
by statute or governmental regulations or by legal process (including any rule
or regulation of the Securities and Exchange Commission, the NASDAQ National
Market or any other exchange or self-regulatory organization) to be disclosed in
a judicial or administrative proceeding after using reasonable efforts to avoid
disclosure, minimize the scope of the disclosure or obtain an appropriate
protective order, or (ii) required, in the reasonable opinion of the disclosing
party’s legal counsel to be disclosed or included in any regulatory filing, or
(iii) which has been published or has become part of the public domain other
than by acts, omissions or fault of such party, or (iv) which was lawfully
received by such party from a third party free of any obligation of confidence
to such third party, or (v) that a party can demonstrate from its records was
already in its possession prior to receipt thereof, directly or indirectly, from
the other party. The party asserting the applicability of one of the exclusions
from the obligation of confidentiality set forth in the immediately preceding
sentence shall have the burden of proving the applicability of any such
exclusion in any particular circumstance and shall, in the case of clauses (i)
through (v) provide advanced written notice of any contemplated disclosure
pursuant thereto to the other party, unless prohibited by law or legal process.

                 (b)     Each party acknowledges that any breach by it of the
confidentiality obligations set forth in this Section 12 would cause the other
party irreparable harm for which compensation by monetary damages would be
inadequate and, therefore, the party that has been harmed by any such breach
shall have the right to an injunction or decree for specific performance, in
addition to any other rights and remedies such party may have at law or in
equity.

    13. Intellectual Property.

Each party shall retain all right, title and interest in and to any and all
inventions, processes, know-how, trade secrets and other intellectual property
rights (“Intellectual Property”) relating to MNTX that it currently owns. Each
party shall own all right, title and interest in and to all Intellectual
Property that it solely creates (or that, as between the parties, is created
solely on its behalf) in connection with this Agreement.

14. Indemnification.

                 (a)     [*]

                     (i)     [*]

                     (ii)     [*]

                     (iii)    [*]

                 (b)     [*]

                     (i)     [*]

                     (ii)    [*]

                     (iii)    [*]



--------------------------------------------------------------------------------

  * CONFIDENTIAL TREATMENT REQUESTED    

9

--------------------------------------------------------------------------------



Back to Contents

15. Term and Termination.

                 (a)     Unless sooner terminated in accordance herewith, the
initial term of this Supply Agreement shall be for a period commencing on the
Effective Date, and ending on the third (3) anniversary thereof. Thereafter,
this Supply Agreement shall be automatically renewed for additional and
successive one (1) year terms, unless either party shall provide to the other
party written notice of an intent not to renew at least six (6) months prior to
the end of the initial term or renewal term, as applicable. The term of this
Supply Agreement as referred to in this Section 15(a) (including any extension
period) is referred to herein as the “Term.”

                 (b)     In addition to any other right of termination
specifically provided for hereunder, this Supply Agreement may be terminated by
either party for cause upon written notice to the other. For purposes of the
preceding sentence, “cause” shall mean (without limitation):

                     (i)     any material breach of this Agreement by a party
(including, but not limited to, Mallinckrodt’s failure to deliver to Progenics
the amount of MNTX specified in a binding purchase order within [*] of the
delivery date specified in such binding purchase order [*] or more times in any
Contract Year) which shall go uncorrected for a period of [*] after written
notice of such breach has been given to the defaulting party;

                     (ii)     any material breach of any representation and
warranty set forth in this Agreement;

                     (iii)     the institution by a party of voluntary
proceedings in bankruptcy or under any insolvency law or law for the relief of
debtors;

                     (iv)     the making by a party of an assignment for the
benefit of creditors or any dissolution or liquidation;

                     (v)     the filing of an involuntary petition under any
bankruptcy or insolvency law against a party, unless such petition is dismissed
or set aside within [*] from the date of its filing; or

                     (vi)     the appointment of a receiver or trustee for the
assets or business of a party, unless such appointment is dismissed or set aside
within [*] from the date of such appointment.

                 (c)     In the event of any termination of this Supply
Agreement, for whatever reason, Mallinckrodt shall, notwithstanding the
effective date of any termination, fulfill any orders for MNTX that were issued
by Progenics and accepted by Mallinckrodt during the [*] as specified in Section
5(a) and any other purchase orders issued prior to the effective date of such
termination, and Progenics shall pay Mallinckrodt for any MNTX ordered and
Delivered to Progenics at the applicable Product Price.

                 (d)     The representations and warranties of the parties
hereunder, covenants which by their terms have effect after the termination or
expiration hereof, and the parties’ indemnification and confidentiality
obligations shall survive termination or expiration of this Supply Agreement.

                 (e)     In the event that Progenics terminates this Agreement
in accordance with the terms of Section 15(a) or 15(b) herein or upon expiration
of this Agreement, Progenics shall have the right, upon written notice to
Mallinckrodt, to submit one or more purchase orders for MNTX up to a maximum of
[*] of the aggregate amount reflected in the [*] of its then current [*]. If
Progenics makes this election, Mallinckrodt shall produce and deliver to
Progenics the full quantity so ordered within [*] of the effective date of any
termination by Mallinckrodt or on such other schedule as the parties shall
mutually agree.

                 (f)     Upon termination of this Agreement, Mallinckrodt shall
maintain and complete the stability program as agreed by the parties hereunder
and maintain the MNTX DMFs in accordance with each Regulatory Agency’s
guidelines.



--------------------------------------------------------------------------------

  * CONFIDENTIAL TREATMENT REQUESTED    

10

--------------------------------------------------------------------------------



Back to Contents

16. Remedies Cumulative.

Except as otherwise specifically set forth herein, the remedies provided in this
Supply Agreement shall be cumulative and shall not preclude assertion by any
party hereto of any other rights (whether legal or equitable in nature) or the
seeking of any other remedies against any other party hereto.

17. Binding Effect and Assignment.

This Supply Agreement shall inure to the benefit of and be binding upon the
parties hereto, their successors and assigns. Neither party shall, without the
prior written consent of the other party, such consent not to be unreasonably
withheld or delayed, assign or transfer any of its rights, benefits,
obligations, or other interest under this Agreement to any other party; provided
that, without seeking the consent of Mallinckrodt, Progenics may assign this
agreement, upon [*] written notice, to any agent, collaborator, licensee,
distributor or any other entity which is involved, in any capacity, in the sale,
promotion, manufacture or distribution of MNTX; provided further that, either
Mallinckrodt or Progenics may assign this Agreement, upon [*] written notice, to
any of their affiliates.

18. Notice.

All notices, consents, approvals or other notifications required to be sent by
one party to the other party hereunder shall be in writing and shall be deemed
served upon the other party if delivered by hand or sent by United States
registered or certified mail, postage prepaid, with return receipt requested, or
by facsimile, air courier or telex, addressed to such other party at the address
set out below, or the last address of such party as shall have been communicated
to the other party. If a party changes its address, written notice shall be
given promptly to the other party of the new address. Notice shall be deemed
given, on the day it is sent (in the case of delivery by method other than hand
delivery) or the date of delivery (in the case of delivery by hand) in
accordance with the provisions of this paragraph. The addresses for notices are
as follows.

If to Mallinckrodt:

    Mallinckrodt Inc.

    c/o Pharmaceuticals Group

    675 McDonnell Boulevard

    Hazelwood, Missouri 63042

    Attn: [*]

      Senior Vice President & President

      Pharmaceuticals Group

with a copy to:

    Mallinckrodt Inc.

    675 McDonnell Boulevard

    Hazelwood, Missouri 63042

    Attn: [*]

      Vice President – Legal

If to Progenics:

    Progenics Pharmaceuticals

    777 Old Saw Mill River Road

    Tarrytown, NY 10591

    Attn: [*]

      President

with a copy to:

    Progenics Pharmaceuticals, Inc.

    777 Old Saw Mill River Road

    Tarrytown, NY 10591

    Attn: General Counsel



--------------------------------------------------------------------------------

  * CONFIDENTIAL TREATMENT REQUESTED    

11

--------------------------------------------------------------------------------



Back to Contents

19. Governing Law and Jurisdiction.

This Agreement shall be governed by and construed in accordance with the
substantive and procedural laws (as opposed to the conflicts of law provisions)
of the State of New York.

20. Waiver.

The failure by any party to exercise any of its rights hereunder or to enforce
any of the terms or conditions of this Supply Agreement on any occasion shall
not constitute or be deemed a waiver of that party’s rights thereafter to
exercise any rights hereunder or to enforce each and every term and condition of
this Supply Agreement.

21. Modifications and Entire Agreement.

This Supply Agreement and the Quality Agreement (and all of the exhibits,
schedules and attachments hereto and thereto) constitute the entire agreement
among the parties on the subject matter defined herein and supersedes all prior
oral and written proposals, contracts, agreements, and understandings among the
parties relating to the same subject matter. This Supply Agreement may not be
amended or modified except by a writing specifically referring to this Supply
Agreement and executed by duly authorized representatives of both parties. The
obligations of the parties are governed by the terms and conditions of this
Supply Agreement and none of the general terms and conditions of any Progenics
purchase order or any Mallinckrodt acknowledgment or any substantially similar
documents of either party will in any case be controlling or supersede the
provisions hereof.

22. Severability.

A determination that any portion of this Supply Agreement is unenforceable or
invalid shall not affect the enforceability or validity of any of the remaining
portions hereof or of this Supply Agreement as a whole. In the event that any
part of any of the covenants, sections or provisions herein may be determined by
a court of law or equity to be overly broad or against applicable precedent or
public policy, thereby making such covenants, sections or provisions invalid or
unenforceable, the parties shall attempt to reach agreement with respect to a
valid and enforceable substitute for the deleted provisions, which shall be as
close in its intent and effect as possible to the deleted portions.

23. Headings.

The parties agree that the section and article headings are inserted only for
ease of reference, shall not be construed as part of this Supply Agreement, and
shall have no effect upon the construction or interpretation of any part hereof.

24. Counterparts.

This Supply Agreement may be executed in several counterparts, and each executed
counterpart shall be considered an original of this Supply Agreement.



12

--------------------------------------------------------------------------------



Back to Contents

IN WITNESS WHEREOF, the parties hereto have caused this Supply Agreement to be
executed as of the respective dates written below.

PROGENICS PHARMACEUTICALS, INC. MALLINCKRODT INC.
Pharmaceuticals Group By: /s/ Ronald J.
Prentki                                       
Ronald J. Prentki
President
Progenics Pharmaceuticals, Inc.
Date: March 8, 2005                                                By:/s/
Michael J. Collins                                       
Michael J. Collins
Senior Vice & President, Pharmaceuticals
Group, Tyco Healthcare
Date: March 10, 2005                                               



--------------------------------------------------------------------------------